              Case 3:18-cv-02194-AC        Document 44               Filed 03/22/19   Page 1 of 4




JOHN DILORENZO, JR., OSB #802040
johndilorenzo@dwt.com
AARON STUCKEY, OSB#954322
aaronstuckey@dwt.com
CHRIS SWIFT, OSB #154291
chrisswift@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 SW Fifth Avenue, Suite 2400
Portland, Oregon 97201
Telephone: (503) 241-2300
Facsimile: (503) 778-5299

CHARLES M. ENGLISH, JR., DCB #386572 (Pro Hac Vice)
chipenglish@dwt.com
DAVIS WRIGHT TREMAINE LLP
1919 Pennsylvania Avenue, Suite 800
Washington, D.C. 20006
Telephone: (202) 973-4272
Facsimile: (202) 973-4499

         Attorneys for Plaintiffs
                                   UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                            AT PORTLAND

MASONRY BUILDING OWNERS OF                                     Case No.: 3:18-cv-02194-AC
OREGON, an Oregon mutual benefit
nonprofit corporation, FOUNTAIN
                                                               PLAINTIFFS’ AMENDED MOTION
VILLAGE DEVELOPMENT LLC, an                                    FOR PRELIMINARY INJUNCTION
Oregon limited liability company, and
JIM A. ATWOOD, in his capacity as                              FED. R. CIV. P. 65
trustee of the Jim. A. Atwood Trust dated
August 10, 2017,                                               Oral Argument Requested

                            PLAINTIFFS,
         v.

TED WHEELER, in his official capacity as
Mayor of the City of Portland and
Commissioner in charge of the Bureau of
Development Services, JOANNE
HARDESTY, in her official capacity as
Commissioner in charge of the Fire Bureau,
and CITY OF PORTLAND, an Oregon
municipal corporation,
                     DEFENDANTS.
Page 1 – PLAINTIFFS’ AMENDED MOTION FOR PRELIMINARY INJUNCTION
                                           DAVIS WRIGHT TREMAINE LLP
4817-2078-7853v.1 0110295-000012            1300 S.W. Fifth Avenue, Suite 2400
                                               Portland, Oregon 97201-5610
                                         (503) 241-2300 main  (503) 778-5299 fax
            Case 3:18-cv-02194-AC          Document 44               Filed 03/22/19   Page 2 of 4




                                   LOCAL RULE 7-1 CERTIFICATION

          Counsel for plaintiffs conferred with counsel for defendants about the subject of this

amended motion on multiple occasions, but were unable to resolve the dispute. The Court has

permitted the filing of this amended motion in its minute order of March 14, 2019, Dkt. 41.

                                        AMENDED MOTION

          Pursuant to Federal Rule of Civil Procedure 65, plaintiffs Masonry Building Owners of

Oregon, Fountain Village Development LLC, and Jim A. Atwood, amend their original Motion

for Preliminary Injunction, Dkt. 24, and now move this Court for a preliminary injunction

enjoining Defendants from enforcing the City of Portland’s Ordinance No. 189399, which

amends City Code Chapter 24.85 “Seismic Design Requirements for Existing Buildings.” This

motion is supported by the memorandum in support and the declaration of Jeff Reingold filed

herewith, the declarations of Chris Swift (Dkt. 26), Jim A. Atwood (Dkt. 27), John Beardsley

(Dkt. 28), and Walt McMonies (Dkt. 29) filed in support of the original Motion for Preliminary

Injunction, evidence that will be presented at the hearing, as well as the pleadings on file in this

action.

          DATED this 22nd day of March, 2019.

                                         DAVIS WRIGHT TREMAINE LLP


                                         By /s/ John DiLorenzo
                                            JOHN DILORENZO, JR., OSB #802040
                                            johndilorenzo@dwt.com
                                            AARON STUCKEY, OSB#954322
                                            aaronstuckey@dwt.com
                                            CHRIS SWIFT, OSB #154291
                                            chrisswift@dwt.com
                                            Telephone: (503) 241-2300
                                            Facsimile: (503) 778-5299




Page 2 – PLAINTIFFS’ AMENDED MOTION FOR PRELIMINARY INJUNCTION
                                           DAVIS WRIGHT TREMAINE LLP
4817-2078-7853v.1 0110295-000012            1300 S.W. Fifth Avenue, Suite 2400
                                               Portland, Oregon 97201-5610
                                         (503) 241-2300 main  (503) 778-5299 fax
            Case 3:18-cv-02194-AC     Document 44               Filed 03/22/19   Page 3 of 4




                                         CHARLES M. ENGLISH, JR., DCB #386572
                                         (Pro Hac Vice)
                                         chipenglish@dwt.com
                                         Telephone: (202) 973-4272
                                         Facsimile: (202) 973-4499

                                         Attorneys for Plaintiffs




Page 3 – PLAINTIFFS’ AMENDED MOTION FOR PRELIMINARY INJUNCTION
                                      DAVIS WRIGHT TREMAINE LLP
4817-2078-7853v.1 0110295-000012       1300 S.W. Fifth Avenue, Suite 2400
                                          Portland, Oregon 97201-5610
                                    (503) 241-2300 main  (503) 778-5299 fax
            Case 3:18-cv-02194-AC             Document 44               Filed 03/22/19   Page 4 of 4




                                      CERTIFICATE OF SERVICE

                   I hereby certify that I served a copy of the foregoing PLAINTIFFS’ AMENDED

MOTION FOR PRELIMINARY INJUNCTION on:

                     Karen L. Moynahan, OSB #954924
                     Chief Deputy City Attorney
                     Email: karen.moynahan@portlandoregon.gov
                     Denis M. Vannier, OSB #044406
                     Senior Deputy City Attorney
                     Email: denis.vannier@portlandoregon.gov
                     Office of City Attorney
                     1221 SW 4th Ave., Room 430
                     Portland, OR 97204
                     Telephone (503) 823-4047
                     Facsimile (503) 823-3089

                     Of Attorneys for Defendants


                          by emailing a copy thereof to said attorney at his/her last-known email

address as set forth above; and/or

                          by using CM/ECF electronic service.

         Dated this 22nd day of March, 2019.

                                            DAVIS WRIGHT TREMAINE LLP


                                            By:       /s/ John DiLorenzo
                                                  JOHN DILORENZO, JR., OSB #802040
                                                  johndilorenzo@dwt.com
                                                  AARON STUCKEY, OSB#954322
                                                  aaronstuckey@dwt.com
                                                  CHRIS SWIFT, OSB #154291
                                                  chrisswift@dwt.com
                                                  Telephone: (503) 241-2300
                                                  Facsimile: (503) 778-5299


                                                  CHARLES M. ENGLISH, JR., DCB #386572
                                                  (Pro Hac Vice)
                                                  chipenglish@dwt.com
                                                  Telephone: (202) 973-4272
                                                  Facsimile: (202) 973-4499

                                                  Attorneys for Plaintiff
Page 4 CERTIFICATE OF SERVICE
                                         DAVIS WRIGHT TREMAINE LLP
4817-2078-7853v.1 0110295-000012          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
